Exhibit 4.11 COMSTOCK RESOURCES, INC. and the Subsidiary Guarantors named herein 9½% Convertible Secured PIK Notes due 2020 FIRST SUPPLEMENTAL INDENTURE DATED AS OF NOVEMBER 17, 2016 american stock transfer & trust company, llc, as Trustee This FIRST SUPPLEMENTAL INDENTURE, dated as of November 17, 2016 (this “Supplemental Indenture”) is among Comstock Resources, Inc., (the “Company”), each of the Subsidiary Guarantors (as defined in the Indenture referred to below) and American Stock Transfer & Trust Company, LLC, as Trustee.
